Citation Nr: 0615978	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  99-24 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to October 1978 
and from May 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Honolulu, 
Hawaii, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim.

The veteran testified at a Travel Board Hearing in August 
2005 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

The veteran also perfected an appeal of the issue of 
entitlement to service connection for a sleep disorder.  He 
withdrew that appeal during the hearing.  Thus, that issue is 
no longer before the Board and will not be discussed in this 
decision.  See 38 C.F.R. § 20.204 (2005).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence does not show 
the case to be medically complex or controversial.

3.  The preponderance of the probative evidence indicates 
that PTSD is not related to an in-service disease or injury, 
or a service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for an independent medical opinion have not 
been met.  38 U.S.C.A. §§ 5103A, 5107(b); 38 C.F.R. 
§§ 3.159(c), 3.328 (2005).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The notice requirements of the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), and 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005), require VA to notify the veteran of any 
evidence that is necessary to substantiate his claim, as well 
as the evidence VA will attempt to obtain and which evidence 
he is responsible for providing.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev. on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Pelegrini, 18 Vet. App. at 121.

The veteran's claim was received prior to the enactment of 
the VCAA and therefore, the initial unfavorable adjudication 
of his claim was not error, Pelegrini, 18 Vet. App. At 120, 
as compliance with the VCAA was impossible.  See Mayfield, 
444 F.3d at 1338.  Further, the veteran's claim was 
scrutinized under VCAA standards during the appeal period.  
See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. Prec. 
Op. No. 7-2003 (November 19, 2003).  

In this case, in a September 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran and what information and evidence will be 
obtained by VA.  The September 2003 letter omitted the 
requirement of informing the veteran to submit all 
information related to his claim in his possession.  An 
August 2005 letter, however, provided that notice in addition 
to the elements explained in the September 2003 letter.  In a 
March 2006 addendum to the August 2005 letter, the RO 
informed the veteran how disability evaluations and an 
effective date were determined should the benefit he claimed 
be granted.  See Dingess/Hartman, 19 Vet. App. at 486.

In light of the fact the VCAA does not specifically mandate 
that compliant notice be effected in a single communication, 
Mayfield, 444 F.3d at 1333, these documents, combined, 
provided the veteran with fully compliant VCAA notice as to 
all elements of a service connection claim.  Dingess/Hartman, 
19 Vet. App. at 486.

The Board notes that a timing-of-notice defect is fully 
curable by a remand for that purpose.  See Mayfield, 444 F.3d 
at 1333-34; Pelegrini, 18 Vet. App. at 122.  The Board 
further notes, however, that the Courts in Mayfield and 
Pelegrini did not mandate a remand in all instances to cure 
such error.  The  RO took remedial actions prior to 
certifying the case to the Board for appellate review and, as 
reflected in the August 2005 Supplemental Statement of the 
Case, reviewed the veteran's claim under the VCAA standard.  
These actions fully protected the veteran's entitlement to 
meaningful appellate review of his claim, see Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); Pelegrini, 18 Vet. App. at 
123, and cured any related error.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA examination reports and 
treatment records, the records related to his award of 
benefits by the Social Security Administration, which include 
records of private treatment facilities in Honolulu as well 
as VA records, the Informal Conference Report of the RO 
Hearing Officer, and the transcript of his Travel Board 
Hearing.

The Board notes the veteran's representative's May 2002 
request for development of a putative Inspector General's 
report and the July the assertion in the July 2004 Informal 
Hearing Presentation that an Independent Medical Opinion was 
indicated by the evidence of record.  For the reasons 
discussed below, the Board rejects both requests, as the 
competent evidence of record shows no reasonable basis for 
the assistance requested.  See 38 C.F.R. § 3.159(d) (2005).

Analysis

The Board has reviewed all the evidence in the veteran's 
voluminous claims file.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter the Board notes that service connection 
for a nervous condition and schizophrenia have previously 
been denied.  The veteran did not appeal decisions of January 
1990, April 1990, July 1992, August 1992, and August 1996 on 
those issues.
In his several submissions in support of his claim, the 
veteran related that his claimed stressors involved the 
constant stress associated with airborne duty and being 
combat-ready and unfair treatment by his commander and first 
sergeant.  The veteran alleged that his commander stole his 
assigned jeep and a sergeant took his .45 pistol away from 
him.  The veteran asserted that, after his separation from 
active service, the Inspector General relieved both 
individuals of duty.

In a November 1996 statement, he claimed induced stress as a 
result of a parachute accident in Egypt, in which some 
soldiers were killed, and while serving in Sudan, he was shot 
at when he strayed into a restricted area.  He related that 
Russian troops were present assembling MIG 21 aircraft, but 
he did not specifically state that it was Russian troops who 
shot at him.  He also claimed knowledge of a troop dying from 
snakebite while he was serving in the Middle East.  All of 
these incidents occurred in 1983.  The veteran related that, 
during his active service, he wanted to seek mental health 
counseling, but his Section Sergeant advised him not to do 
so.

At the hearing, the veteran related that he served under the 
constant stress of threatened disciplinary action by his 
chain of command, and that he deemed the actions of his 
superiors as very unfair.  He related that he harbored 
substantial anger and hostility towards his superiors, and 
that he had ideations of fragging them.  The veteran also 
explained that he did not actually witness two soldiers 
parachute to their death but he heard of it.  He also related 
an incident where two parachutists were killed when they 
collided in mid-air after jumping from the plane.  The 
veteran described how, after his separation from service, he 
did nothing but sleep and eat for an extended period, as he 
had no motivation.  Some of his statements in the claims file 
place the period at one year, whereas others describe the 
period as approximately two months.

The Board finds that the preponderance of the competent 
evidence of record is against the veteran's claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The claimed stressor must be 
shown and verified.  Further, a veteran's uncorroborated 
testimony is not sufficient to verify the stressor.  Cohen, 
10 Vet. App. at 146-47 (Board must make finding of 
credibility of appellant's testimony).

The veteran's personnel records confirm his airborne status, 
as well as some temporary service overseas.  He was awarded a 
Certificate of Achievement in 1983 for his participation in a 
live fire exercise which included a firing of the Red Eye 
Missile system at an unnamed location overseas.  His DD Form 
214 reflects award of the Parachute Badge and the Egyptian 
Parachute Badge.  The veteran's personnel records also 
reflect a reduction in rank in May 1983, but not the reason 
or the specific disciplinary action which imposed the 
reduction.

The service medical records only contain two Reports of 
Medical Examination.  An April 2004 Report of Medical 
Examination For Separation reflects that all areas, including 
the psychiatric area, were assessed as normal.  The only 
items noted were bilateral visual defect of 20/200, which was 
correctable to 20/20, and a mild high frequency hearing loss 
in the right ear.  He was deemed physically fit for 
separation from active service.

Following his active service, the veteran was a member of the 
U.S. Army Reserve for a period of time.  An August 1987 
Report Of Medical History reflects that the veteran noted a 
history of frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, and nervous trouble.  The 
examiner's listing of the veteran's history only noted 
insomnia.  The August 1987 Report Of Medical Examination 
reflects that the veteran was assessed as normal, 
psychiatrically.

Thus, while the competent evidence of record shows the 
veteran to have been exposed to the inherent risks of 
airborne duty and that apparently he did perform temporary 
duty in Egypt, as inferentially indicated by the award of the 
Egyptian Parachute Badge, his physical examination for 
separation from active service noted no psychiatric 
symptomatology or findings.  Further, the military personnel 
records associated with the claims file reflect no 
confirmation of service in Sudan or engagement in any 
hostilities.  The RO determined that the veteran's submitted 
information was insufficiently specific to warrant an inquiry 
of the U. S. Army and Joint Services Records Research Center, 
then named the Center for Unit Records Research.

The main failing of the veteran's claim, however, is that the 
competent medical evidence of record shows that the veteran 
does not meet the first criterion for entitlement to service 
connection for PTSD, in that he is not medically diagnosed as 
having PTSD.  Thus, even if he in fact experienced his 
claimed stressors, he is not diagnosed with PTSD which may be 
linked to them.  See 38 C.F.R. § 3.304(f); Cohen, supra.

The voluminous medical records associated with the claims 
file reflects that the veteran's confirmed diagnosis is 
schizophrenia, paranoid type, and that has been his 
consistent diagnosis since the 1980s.  Further, the Board 
notes the veteran's repeatedly proffered statements of his 
father, brother, sister, and friends as to the behavior he 
displayed after his separation from active service, to 
include his prolonged sleeping, but further notes that the 
noted behavior was captured in the diagnosis of 
schizophrenia.  As reflected in the rating decisions listed 
above, service connection was denied for that pathology, and 
it is not related to the veteran's claim for PTSD, except 
insofar as it explains the veteran's pursuit of the current 
appeal.  Thus, the Board rejects the veteran's 
representative's assertion that the RO should have considered 
granting service connection for schizophrenia.

The earliest treatment records associated with the claims 
file are reports from the Queens Medical Center in Hawaii.  A 
June 1989 narrative reflects the veteran related that he felt 
depressed in service and that he had traumatic experiences in 
1983 in the Sudan and Egypt.  A January 1990 Discharge 
Summary reflects that the veteran claimed to have been nearly 
killed on three occasions while in Egypt.  In neither 
instance did the provider list a diagnosis of PTSD but either 
schizophrenia or schizoaffective disorder.  A December 1992 
VA treatment note reflects that the veteran was very focused 
on establishing a diagnosis of PTSD, but he did not meet the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, criteria.  See 38 C.F.R. § 4.125.

Due to the veteran's repeated insistence that he be allowed 
to enter a PTSD Center for treatment, in February 1996, the 
veteran's providers assessed his case and determined that he 
did not meet the criteria.  His diagnoses at that time were 
schizoaffective disorder and polysubstance abuse/dependence.  
The attending psychologist observed that, although some of 
the veteran's symptoms were similar to those of PTSD, they 
were more consistent with his diagnosis of schizoaffective 
disorder.  The provider also contacted another of the 
veteran's providers, who contradicted the veteran's claim 
that she told him he had PTSD symptoms.  The psychologist 
noted that the veteran's self-reported symptoms did not 
include exposure to significantly traumatic events, and that 
his other symptoms were better understood as related to his 
schizoaffective disorder and possibly his past drug abuse.  
Further, the provider observed that some of the veteran's 
reported symptoms were delusional.  The provider noted that 
the veteran was free to continue to pursue his claim for 
service connection for PTSD, but he would not be referred to 
a PTSD Treatment Center.  This assessment was co-signed by 
the Supervising Clinical Psychologist.  Contrary to the 
veteran's representative's assertion that the RO should have 
obtained records from the Center, the claims file reflects 
that the veteran was not referred to the program.

An April 1996 VA General Note reflects that the treating 
clinical psychologist who conducted the assessment discussed 
above, performed a review of the veteran's medical records on 
file.  He noted that, in February 1996, the veteran reported 
dreams with military themes, e.g., death and body parts, and 
he  requested the referral for the Pacific Center For PTSD 
for evaluation.  The examiner noted that the consult 
reflected that the veteran could not be accurately assessed 
due to his then current delusions.  The examiner then 
recounted the veteran's entire family history and his prior 
evaluations.  A March 1992 evaluation was noted as having 
shown an absence of traumatic precipitating events, combat 
exposure, or being stationed in a combat zone, substandard 
scores on the Mississippi Scale for Combat Related PTSD-
Revised, depression, anger, social withdrawal, feeling 
distant from others, trouble sleeping, intrusive thoughts, 
and numbing and paranoia traumatic events.  Also noted was 
the evaluators' qualification that the veteran's medication 
may have affected the results.  There was another evaluation 
eight days later in March 1992, where the veteran again 
related his claimed 1983 stressors in Egypt and Sudan, but 
the diagnosis did not include PTSD.  This was the evaluation 
referred to in the Janaury 2000 Hearing Officer's Informal 
Conference Report as the McNamara evaluation.  Dr. McNamara 
was a supervising clinical psychologist.

The examiner observed that, although there was an initial 
rule-out PTSD diagnosis, at no time since the veteran had 
started his treatment in May 1989 had the veteran been 
diagnosed with PTSD, including the evaluation specifically 
for PTSD.  The examiner met individually with the veteran to 
review results of the Consult and Pacific Treatment Center's 
response with him.  The veteran responded by relating that he 
"went through 3 weeks of hell in the Sudan where [he] was 
sent to launch the first Stinger missile during their civil 
war." (Quotes in original)  The veteran also mentioned a 
"military" dream but not the contents, and he admitted that 
military theme dreams were few and far between, that his 
commanding officers during his service made him sick and he 
had homicide ideation towards them.
The examiner observed that the veteran's reported military 
experiences may be factual, distorted, or largely delusional.  
Further, although the veteran rigidly maintained that he had 
PTSD, the examiner opined that, given his family history of 
schizophrenia and bipolar illness, multiple traumatic losses 
not related to the military, and his history of heavy 
cocaine, alcohol, and other drug abuse, the veteran's 
diagnosis was schizoaffective disorder (paranoid and 
depressed) with cocaine abuse in early remission.  The 
examiner then noted the veteran's frequent reports that his 
high school friends viewed him as "crazy" after his return 
from the military and observed that it was possible that his 
schizoaffective disorder may have begun in service, but his 
military records would have to verify those claims.  That 
observation, however, was not related to the subject of PTSD.

The Board again observes that the veteran was previously 
denied service connection for a nervous condition and 
schizophrenia.

As noted above, the claims file contains voluminous medical 
records which date from 1989 to February 2006, and they 
reflect the veteran's recurrent hospitalizations for his 
acute episodes of exacerbation of his psychiatric symptoms.  
The Board finds that all of the competent medical evidence of 
record confirms and reinforces the findings of the then 
exhaustive review by the examiner in April 1996.  With one 
exception, the Board finds no mention of a PTSD diagnosis.  
The lone exception occurred in 1998.

Records of the Queen's Medical Center reflect that, in 
November 1998, the veteran was referred there from the 
Tripler Army Medical Center because, in and out of his 
delusional involvement, he had threatened to harm the nursing 
staff at Tripler.  He was admitted at Queen's.  During the 
initial treatment in November 1998, three Narrative Summaries 
were prepared.  The initial Summary included PTSD in the 
listing of the veteran's diagnoses, even though absolutely no 
mention of PTSD is reflected in the body of the Summary.  The 
remaining summaries, however, did not  include PTSD in the 
listing of the veteran's diagnoses and reflect schizophrenia 
as the primary diagnosis.
The veteran was readmitted to Tripler in late November 1998 
after his inpatient regimen at Queens calmed him.  He was an 
inpatient at Tripler until January 1999.  The February 1999 
final Discharge Summary reflects that the veteran viewed 
himself as having PTSD, but PTSD was not evident during the 
course of his hospitalization.  His final diagnosis was 
paranoid schizophrenia.  PTSD was neither discussed nor 
listed among his diagnoses.

The medical records associated with the claims file reflects 
that the veteran's delusions include his relating that he is 
very wealthy, and people want to kill him for his fortune, 
that he is involved in the war on terrorism, and he had an 
idea for purifying the Nile River by dropping nuclear 
material in it.  These delusions are reflected in a January 
2003 VA treatment note.  A June 2004 VA treatment note 
reflects that, as part of a stress group counseling exercise,  
he chose to write on a delusional belief that he served in 
the Persian Gulf War and that he confronted Osama Bin Laden 
in Afghanistan.  The Board notes that his active service 
ended more than five years prior to the Gulf War.

A May 2005 VA treatment note aptly describes the veteran's 
claim.  The provider was called by the Case Manager at 
Helping Hands Hawaii, who reported that the veteran 
apologized for his behavior at a meeting and related that his 
illness was due to PTSD.  The note reflects that the 
veteran's treating psychiatrist returned the case manager's 
call and informed him that the veteran did not have PTSD but 
believed that he did, as he found that a preferable diagnosis 
to schizophrenia.

The veteran's diagnosis has remained as schizophrenia, as 
reflected by inpatient Summaries of Kahi Mohala Hospital of 
March 2004 and June 2004, and Hawaii State Hospital in 
December 2005.  A September 2005 VA treatment note reflects 
the veteran was chronically delusional, and a February 2006 
note reflects that he had improved, but the diagnosis was 
reflected as chronic paranoid schizophrenia.

Thus, for the reasons set forth above, the Board finds that 
the competent medical evidence of record shows that the 
criteria for an independent medical opinion are not met.  
38 C.F.R. § 3.328.  The Board further finds that the 
preponderance of the competent evidence of record is against 
the veteran's claim.  38 C.F.R. §§ 3.303, 3.304(f).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


